Case 1:17-cr-00118-LG-JCG Document 84 Filed 05/13/19 Page 1 of 14

 
 
    
 

AK EAl ie
MOTION UNDER 28 U.S.C. § 2255 T ACATE, SET ASIDE, OR CORRE€T

SENTENCE BY A PERSON IN FEDERAL CUSTODY

 

 

 

 

 

 

Ay ARTHURS
United States District Court District Mississippi Southern (S7brStay
Name: (under which you were convicted): Docket or Case No.:
Erin Woods a.k.a. Erin Graham 1:17-cr-00118-LG-JCG
Place of Confinement: ; Prisoner No.:
Aliceville, Alabama 20701-043

 

 

 

UNITED STATES OF AMERICA Movant (include name under which you were convicted)
Z | Erin Woods_a.k.a Erin Graham

 

 

MOTION

(a) Name and location of court that entered the judgment of conviction you are challenging:
Dan M. RusellJr.

U.S. Courthouse
2012 15th Street
Room 403

Gulfport, MS 39501

(b) Criminal docket or case number (if you know): 1:17-cr-00118-LG-JCG
(a) Date of the judgment of conviction (if you know). July 24, 2018

(b) Date of sentencing: July 24, 2018

Length of sentence: 120 months

Nature of crime (all counts): COUNT 42Esd3:-Graham-did:knowingly posses in and
affecting interstate commerce a-firearm. COUNT 2:,E.J. Graham then
knowingly-possed a firearm which had previously been shipped and trans- »
ported in and affecting interstate commerce. COUNT 3: Both parties,
being ari unlawful user of a controlled substance in possession of a
firearm. COUNT 4: Possession of Stolen Firearms.

(a) What was your plea? (Check one)
(1) Not guilty Q - (2) Guilty (3) Nolo contendere (no contest) Q
(b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count

or indictment, what did you plead guilty to and what did you plead not guilty to?
The Defendant, Erin Woods a.k.a Erin Graham plead guilty to
Unlawful User of a Controlled Substance in Possession of a
Firearm

If you went to trial, what kind of trial did you have? (Check one) * Jury OQ Judge only O
N/A
Case 1:17-cr-00118-LG-JCG Document 84 Filed 05/13/19 Page 2 of 14

Page 3

7. Did you testify at a pretrial hearing, trial, or post-trial hearing? Yes O No 58t
8. Did you appeal from the judgment of conviction? Yes O No & -
9. If you did appeal, answer the following: .

(a) Name of court: N/A

(b) Docket-or case number (if-you know): NJA

(c) Result: WA

(d) Date of result (if you know): N/A

(e) Citation to the case (if you know): VA

() Grounds raised: N/A

(g) Did you file a petition for certiorari in the United States Supreme Court? "Yes Q Nage

If “Yes,” answer the following:
(1) Docket or case number (if you know):
(2) Result:

(3) Date of result (if you know):
(4) Citation to the case (if you know):

(5) Grounds raised:

10. Other than the direct appéals listed above, have you previously filed any other motions,
petitions, or applications concerning this judgment of conviction in any court? I wrote an

~ -Yes4)_ No Q appeal when I was in Harrison Couuty. Jail. I mailed it
ithin 7- : Te ar ;
11, Hour answer to GRen 1S aks ABSERCET APF RASCES oitiatn Te es seat te nee
(a) (1) Name of court: Dan M. Russell, Jr., U.S. Courthouse ‘tencing court's address,
_ (2) Docket or case number (if you know): 1:17-cr-00118-LG-JcG

(3) Date of filing (if you know):
Case 1:17-cr-00118-LG-JCG Document 84 Filed 05/13/19 Page 3 of 14

Page 4

(4) Nature of the proceeding:

(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your motion, petition, or
application? Yes O No &
(7) Result:
(8) Date of result (if you know):

(b) If you filed any second motion, petition, or application, give the same information: —
(1) Name of court: .
(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:
(5) Grounds raised:

(6) Did you receive a hearing where evidence was given on your motion, petition, or

application? Yes Q No Q

(7) Result:

(8) Date of result (if you know):
(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your
motion, petition, or application?

(1) First petition: Yes Q . No Q

(2) “Second petition: Yes Q No Qo
Case 1:17-cr-00118-LG-JCG Document 84 Filed 05/13/19 Page 4 of 14

Page 5

(d) If you did not appeal from the action on any motion, petition, or application, explain briefly

why you did not: I told my attorney that I wanted to appeal, he did not
honor my request. I filed a notice of: ‘appeal it was either not recéived

or it was not filed.
&

12. For this motion,-state every ground on which-you-elaim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Attach additional pages if you have more

than four grounds. State the facts supporting each ground.

GROUND ONE: My attorney was ineffective at the Investigation Stage/ Pre-
trial stage.

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

1)My attorney failed to investigate the facts of the’case.

2) My attorney failed to prepare and execute any affidavits.

3) My attorney failed to ask for more particulars of the
alleged offense so that I would be properly prepared on
what I was supposed to prepare a defense of.

4) My attorney failed to research and challenge the errors
of fact and law in the presentence report.

(b) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction,-did you raise this issue?

Yes Q No Q N/A, no appeal filed
(2) If you did not raise this issue in your direct appeal, explain why:

My attorney told me I could not appeal after signing a plea.

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
- Yes O No & -
(2) If your answer to Question (c)(1) is “Yes,” state:
Type of motion or petition:

‘Name-and location of the court where the motion or petition was filed:
Case 1:17-cr-00118-LG-JCG Document 84 Filed 05/13/19 Page 5 of 14

Page 6

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):
N/A
(3) Did you receive a hearing on your motion, petition, or application?
-YesQ NoQ N/A
(4) Did you appeal from the denial of your motion, petition, or application?
Yes Q NoQ N/A
(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
YesQ No QO N/A
(6) If your answer to Question (c) (4) is “Yes,” state:
Name and location of the court where the appeal was filed:
N/A
Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or

raise this issue: My attorney told me I could not appeal
if I signed a guilty plea.

GROUND TWO: My attorney was ineffective at the Plea-Stage.

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

1) My attorney failed to properly explain the plea agreement
to.me and failed to explain the codes in the plea agreement.

2) My attorney did not give me enough time to read and under-
stand the plea. He brought the plea to me in jail (through
a chain link fence.) He paraphrased the plea agreement; .
passed the signature page through the fence and told me to
sign it. I did.

3) Myzattorney~told:me IT would be signing two pleas...1 for
the media and one for the court (which would not be released)
Case 1:17-cr-00118-LG-JCG Document 84 Filed 05/13/19 Page 6 of 14

Page 7

(b) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue?

Yes O NoQ N/A &
(2) If you did not raise this issue in your direct appeal, explain why:
N/A.

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes No
(2) If your answer to Question (c)(1) is “Yes,” state:

Type of motion or petition: N/A Oe

Name and location of the court where the motion or petition was filed:

N/A
Docket or case number (if you know): N/A
Date of the court's decision: N/A:

Result (attach a copy of the court's opinion or order, if available):

N/A

(3) Did you receive a hearing on your motion, petition, or application?

(4) Did you appeal from the denial of your motion, petition, or application?

Yes O No Q. N / A
~ (5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

N/A
Docket or case number (if you xno
Date of the court's decision:

N/A

‘Result (attach a copy of the court's opinion or order, if available):

N/A
Case 1:17-cr-00118-LG-JCG Document 84 Filed 05/13/19 Page 7 of 14

Page 8
(7) If your answer to Question (c}(4} or Question (c)(5) is “No,” explain why you did not appeal or

raise this issue: My attorney told me I could not appeal
once I signed a plea agreement. He never told me he
allowed the government to waive my rights to appeal
and that my rights to my documents was waived.“

“GROUND THREE: My attorney was ineffective at the Penalty/Sentencing
Stage. My attorney did not notice or challenge the errors

in my presence report (errors of fact and law)
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

1) My attorney did not explain the purpose of the PSR
or how it worked.

2) My attorney failed to notice or challenge errors in my
presentence report; therefore, they are allowed to
treat those errors as fact. [I did not know that; my
attorney did not explain that. ;

(b) Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue?
Yes NoQ N/A

(2) If you did not raise this issue in your direct appeal, explain why:

N/A - I did not appeal

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes O No &
(2) If your answer to Question (c)(1) is “Yes,” state:
Type of motion or petition:: N/A
‘Name and location of the court where the motion or petition was filed:
N/A
Docket or case number (if you know): N/A
Date of the court's decision: ~ N/A
Case 1:17-cr-00118-LG-JCG Document 84 Filed 05/13/19 Page 8 of 14

Page 9
Result (attach a copy of the court's opinion or order, if available):

N/A

(3) Did you receive a hearing on your motion, petition, or application?
Yes Q NoQ N/A

(4) Did you appeal from the denial of your motion, petition, or application?
Yes NoQ N/A

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes Q NoQ N/A .

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

N/A |
Docket or case number (if you know):
Date of the court’s decision: N/A

Result (attach a copy of the court's opinion or order, if available):

_ N/A

(7) If your answer to Question (c)(4) or Question (c) (5) is “N6,” explain why you did not appeal or

raise this issue: I did not appeal because my attorney told me
I could not appeal if I signed a plea agreement of guilty

GROUND FOUR: My attorney was ineffective at the Appeal Stage.

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

1) My attorney failed to file a NOTICE of APPEAL though
there were errors in my case.

2) My attorney failed to protect my rights by allowing
me to unknowingly file an appeal waiver... I only
found out what it meant after I was in prison and
studying in the law library.

3) My attorney failed to ‘raise serious guideline errors .
and even if he didn't find them during the original
case, he should have reviewed everything and raised them
on Appeal (anything he found Later he could have raised).
Case 1:17-cr-00118-LG-JCG Document 84 Filed 05/13/19 Page 9 of 14

Page 10

(b) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue

Yes OQ No Q N/A
(2) If you.did not raise this issue in your direct appeal, explain why:
N/A

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes Q No Q N/A
(2) If your answer to Question (c)(1) is “Yes,” state: , Fe
Type of motion or petition:  N /A
Name and location of the court where the motion or petition was filed:
N/A
Docket or case number (if you know):
Date of the court's decision: ~ NN /A

Result (attach a copy of the court's opinion or order, if available):

N/A

(3) Did you receive a hearing on your motion, petition, or application?
Yes QO NoQ N/A

(4) Did you appeal from the denial of your motion, petition, or application?
Yes Q NoO N/A

(5) If your answer to Question (c)(4) is “Yes,” did you raise this issue in the appeal?
Yes Q NoQ N/A

(6) If your answer to Question (c)(4) is “Yes,” state: .

Name and location of the court where the appeal was filed:

N/A

- Docket or case number (if you know):
Date of the court's decision: N/A

Result (attach a copy of the court's opinion or order, if available):

N/A
13.

14.

15.

Case 1:17-cr-00118-LG-JCG Document 84 Filed 05/13/19 Page 10 of 14

Page 11

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or
raise this issue: N/A

Is there any ground in this motion that you have not previously presented in some federal court?
If so, which ground or grounds have not been presented, and state your reasons for not .

presenting them: I was unaware that I could

Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court
for the judgment you are challenging? YesQ Ne X
If “Yes,” state the name and location of the court, the docket or case number, the type of

proceeding, and the issues raised. N/A

Give the name and address, if known, of each attorney who represented you in the following
stages of the judgment you are challenging:
(a) At preliminary hearing: Melvin Cooper, Esq., 178 Main Street, Suite.

104, Biloxi, MS 39530

(b) At arraignment and plea: Melvin Cooper ) Esq. , 178 Main Street, Suite
104, Bioxi, MS 39530

(c) At trial: N/A

(d) At sentencing: Melvin Cooper, Esq. , 178 Main Street, Suite 104
Biloxi, MS 39530
16.

17.

Case 1:17-cr-00118-LG-JCG Document 84 Filed 05/13/19 Page 11 of 14

Page 12

(e) On appeal: N/ A

(f} In any post-conviction proceeding: N/A
&

(g)-On appeal from any ruling against you-in-a post-conviction proceeding: N/A

Were you sentenced on more than one count of an indictment, or on more than one indictment, in
the same court and at the same time? Yes Q No

Do you have any future sentence to serve after you complete the sentence for the judgment that
you are challenging? Yes ONo K-

(a) If so, give name and location of court that imposed the other sentence you will serve in the

future: N JA

(b) Give the date the other sentence was imposed: jj /A

(c) Give the length of the other sentence: jy JA

(d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the
judgment or sentence to be served in the future? Yes Q NoQ N/A
Case 1:17-cr-00118-LG-JCG Document 84 Filed 05/13/19 Page 12 of 14

Page 13
18. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you”
must explain why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not
bar your motion.* N/A = My criminal judgment was entered on
July 25, 2018. Therefore, my petition
is not late

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (‘AEDPA") as contained in 28 U.S.C.
§ 2255, paragraph 6, provides in part that:
A one-year period of limitation shall apply to a motion under this section. The limitation period
shall run from the latest of —
(1) the date on which the judgment of conviction became final;
(2) the date on which the impediment to making a motion created by governmental action in
violation of the Constitution or laws of the United States is removed, if the movant was
prevented from making such a motion by such governmental action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if
that right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or
(4) the date on which the facts supporting the claim or claims presented could have been
discovered through the exercise of due diligence.
Case 1:17-cr-00118-LG-JCG Document 84 Filed 05/13/19 Page 13 of 14

Page 14

Therefore, movant asks that the Court grant the following relief: Vacate and REVERSE my

conviction and sentence; allow me to withdraw my plea; allow me
to have an out-of-time Direct Appeal so my constitutional rights

will be presérved. And GRANT

or any other relief to which movant may be entitled.

me any and all relief I may be constitutionally or statutorily
entitled to. Also, recall the mandate in my case.

And finally, permit me to
file a brief in support of
this motion within 90 days
of its docketing.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Motion under 28 U.S.C. § 2255 was placed in the prison mailing system on
5/9/2019 (month, date, year).

    
  
 

V

Executed (signed) on (date).

Yr NS
Or od — <<
Signature of Movant

If the person signing is not movant, state relationship to movant and explain why movant is not

signing this motion.
Case 1:17-cr-00118-LG-JCG Document 84 Filed 05/13/19 Page 14 of 14

CERTIFICATE OF SERVICE

—ee eee eR ee eee RR ER SE EB Ee eee eB eB eB ee ee eB ee eB eB ee ee ee

This is to certify, under penalty of perjury under the laws.of the United
States of America pursuant to 28 U.S.C. $1746, that I have served a true

and correct copy of the foregoing:

Motion to Vacate, Set Aside, or Correct Sentence (28 U.S.C. §2255)
(13 pages)

Upon the following address(es) by placing same in a sealed envelope, bearing

sufficient postage for delivery via the United States Postal Service, to:

Clerk Of Court
U.S. Courthouse
2012 15th Street
Room 403

Gulfport, MS 39501

and deposited it in the postal box provided for inmates on the grounds of the
Federal Correctional Institution, Aliceville, AL on this 9th of May, 2019.

SS

f

Maul

Erin Woods #20701-043, PRO SE
without prejudice, UCC 1-308

Satellite Prison Camp-Aliceville
P.O. Box 487
Aliceville, AL 35442

 

Litigation is deemed FILED at the time it was delivered to prison authorities.
See Houston v. Lack, 487 US 266, 101 L Ed 2d 245, 108 S Ct 2379 (1988)

Sa ee ee ee ee ee
